DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The documents indicated as not having been considered on the Information Disclosure Statement filed 26 November 2018 do not have associated copies within either the instant application or within parent App. No. 15/674,455.  For consideration, applicant must submit copies of each non-patent document and at least an English abstract for all foreign patent documents.  See 37 CFR 1.98.
	
Claim Objections
	Claim 1 appears to omit the word “how” in item D.  It appears to have been intended as “[...] provides an indication of how high above, or below, the device tip is with respect to the tag.”
	Claim 8 sets forth duplicate phrasing “square inches square inches,” which is understood to be intended as “square inches.”  	
Claims 14 and 15 are objection to for their recitation of “and/or.”  Appropriate correction is required to recite “comprises at least one of A and B” to communicate the same scope.1  

	Claims 16 and 17 appear to inadvertently omit the term “least” in “at least one of said additional indicators [...].”
	Appropriate correction of the above is required.  Applicant’s cooperation in reviewing both the claims and specification to ensure that all text appears as intended, inclusive of the issues identified above and any others, is appreciated.

Claim Interpretation
	Claim 1 sets forth items A-D that the display screen displays, without attributing to any programmed computer hardware which is configured to compute or otherwise generate this information (A-D) to relay to the display screen.  Absent programmed hardware, the interpretation of these limitation is merely an intended display configuration, likened to how printed matter is treated, as it merely conveys a message to a human reader “independent of the intended computer system,” as from MPEP § 2111.05, subsection III, with emphasis.
In order to receive full patentable weight as more than simply conveying a message to a human reader, applicant must recite the underlying computer or associated processing circuitry as being positively configured to compute this information to establish the necessary “functional relationship” from the cited section of the manual.  The proposed change is supported by the original disclosure in at least [0050].2  This equally applies to claims 3, 4, 10 and 12-19.  Associating this information with a processor, computer, or equivalent which is configured to generate the recited information in advance of display will result in full patentable weight.
Claim Interpretation - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiners are to apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis from MPEP § 2181:

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

This application includes one or more claim limitations that do not use the word 'means', but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Further, the generic placeholder is not preceded by a structural modifier.  The following claim limitation(s), “attachment component” in claim 1 and those depending therefrom, has been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because it meets the three prongs identified above.3
4
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: the attachment component corresponds to at least the sheath which clips or snaps onto a handheld medical device, as in at least [0016].5
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ).
            For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claim 11 sets forth that the display screen is “at least partially see through.”  The concept of a see-through display screen is indefinite and therefore it is unclear what applicant intends by a see-through display scree.  This is perhaps intended to mean that hardware controlling the screen is configured to overlay viewing objects at varying opacity, but this is not effectively communicated by the claim phrasing.
Claim 18 set forth “one or more guides for performing a procedure around said tag” (emphasis added).  It is unclear whether the one or more guides are spatially positioned around (i.e., encircling the tag) or whether there is a procedure to be performed in relative proximity to the tag.  If intending the latter, the designation “around” the tag would refer to a subjective volume absent a standard within the specification clearly delineating what would be excluded or included by the volume (i.e., what applicant considers to be “around” the tag).  For at least these reasons, the claim is indefinite.
Claim 20 sets forth emission of “sidebands at frequencies defined by a number programmed into a counter in said tag.”  The nature of the element “counter” is unclear as it is not conventional within the art and is not otherwise presented with a clarifying description in the specification.  It is further unclear how the frequencies and number relate to the counter, or how a singular number is representative of plural frequencies absent any clarification.  For each of these reasons, the cited language is indefinite.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2, 20-24 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of the claims set forth features related to the tag or the witness stations which are not positively recited as part of the device of parent claim 1 and are merely intended to be used with the device.  The cited limitations fail to specify any limits on the device to which the claims are drawn.  Since no other limitations apart from the tag limitations and the witness station limitations are set forth, these claims fail to further limit the device to which the parent claim is drawn.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form (e.g., by positively incorporating the tag and witness stations as elements of the system), rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10 and 12-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frame et al. (US 2017/0238996).
Frame et al. disclose a tracking device 502 which attaches to handheld medical device 702 by way of an attachment component in the form of a clip, as in [0176].  See Fig. 5 which shows the attachment system and associated electromagnetic elements which may be configured as electromagnetic transmitters (i.e., one ore more location emitters, as claimed), as in [0137].  See also Fig. 12 which shows the system clipped to instrument 702.  The device further includes a display component 524 which is shown in Fig. 12 to be attached to, or integral with, the attachment component 726.  See [0130] in which 524 may be a touch screen display.  The display screen is capable of receiving data about the position of a “tag” via the circuit board 608 which “analyze[s] signals received from [] sensors and/or computing system,” as in [0140].  As claimed, the tag, computer system, and witness stations are merely intended to be used with the device, without imposing any structural limits on the device itself.
While not claimed as part of the device itself as identified above, Frame details a “tag” which is physically separated from each of the attachment component 726, its display component 524, and the handheld instrument 702 in the form of an external tracking system 200 which is provided for use with the instrument and tracking device 502 and which includes an 
The display screen 524 provided on device 502 is capable of displaying any information within reason, via circuit board 608, as cited above from [0140].  The information i) and ii)(A-D) is therefore capable of being displayed to convey a message to a human user independent of any underlying hardware which is not claimed as computing or otherwise generating the information i) and ii)(A-D).  Therefore what the “display screen displays” as claimed amounts to simply display configuration(s) and lacks the requisite functional relationship to an underlying programmed computer, as explained above with respect to claim interpretation and MPEP § 2111.05, subsection III.
While not claimed as part of the device, the associated computer system is capable of receiving information from multiple remote “witness stations,” of which a witness station is interpreted to include a personal computer.  Refer again to the associated circuit board 608 cited above from [0140] which “analyze[s] signals received from [] sensors and/or computing system.”
Regarding claims 2, 20 and 22-24, while not claimed as part of the device to which the claims are drawn, the external tag in the form of tracking system 200 with electromagnetic 
Regarding claims 3, 4, 10 and 12-18, the display screen 524 is capable of relaying the information claimed.  As explained with respect to the issue of claim interpretation, reciting the underlying computer or processor or equivalent will result in full patentable weight being received.
Regarding claims 25 and 26, the emitters of sensing device 502 are used for tracking the position and orientation of the associated handheld instrument 702 to which it attaches.  When embodied as transmitters, those skilled would understand that the encompasses electromagnetic antennas in the form of coils, as consistent with the background of the invention, as in the abstract and [0002]-[0004].  The transmitters (i.e., emitters) will necessarily emit frequencies upon activation by the external magnetic field associated with external tracking system 200 as described above with respect to claim 1.  The functioning of the transmitters additionally permits externally-located “witness stations” to detect the orientation of handheld medical device relative .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Frame et al. (US 2017/0238996).
Frame et al. disclose all features of the invention as substantially claimed, as detailed above with respect to claim 1, but are not specific to the area that the display occupies.  However, the display is shown relatively small with respect to the handheld assembly, thus suggesting that it is on the order of inches.  Display size is result-effective in that it is selected to both maximize viewing efficiency, with regard to human factors engineering, and to conserve .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Frame et al. (US 2017/0238996) in view of Inkpen et al. (US 2014/0148808).
Frame et al. disclose all features of the invention as substantially claimed, as detailed above with respect to claim 1, but are not specific to the display component being movable relative to the surface to which it is attached; however, in the same field of surgical navigation instruments, Inkpen teaches display screens which are attached to tracking assemblies and which can be repositioned and pivoted.  It would have been obvious to those skilled prior to the effective filing date to modify the display of Frame to be adjustable, as taught by Inkpen, in order to accommodate different viewing angles according to user preference or to adjust the angle of the screen to accommodate viewing under different lighting conditions, for example.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Frame et al. (US 2017/0238996) in view of Moctezuma de la Barrera et al. (US 2005/0020909).
Frame et al. disclose all features of the invention as substantially claimed, as detailed above with respect to claim 1, but are not specific to the display screen being “at least partially see through.”  That being said, in the same field of surgical navigation, Moctezuma de la Barrera teaches a display screen with is transparent, as in [0051].  It would have been obvious to those .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,154,799.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is broader and is therefore anticipated by conflicting claim 1.  Instant claim 1 is broader in that it is directed to the device absent the tag, whereas conflicting claim 1 is directed to a system including the device and the tag.  The tag with which the device of instant claim 1 is intended to be used, as recited in the fourth clause, is identical to the tag that is positively incorporated into the system of the conflicting claims.
While the instant claims do not recite a remote activating device which generates a magnetic field as recited in conflicting claims 8-10, activation by magnetic field is recited in instant claim 25 and would necessarily be accomplished by an equivalent “activating device,” such that the content of conflicting claim 8 does not represent a patentable distinction.  
While the instant claims do not prescribe the functionality of the witness stations as in conflicting claim 9, the witness stations as recited in at least instant claim 1 necessarily provide the claimed functions in use of the claimed device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Ex parte Gross (Appeal Np. 2011-004811) which states that the “preferred verbiage” for claim language is “at least one of A and B” in lieu of “and/or” in the footnote on p. 4.
        2 Paragraphs numbered herein as from applicant’s pre-grant publication, US 2019/0090779.
        3 While claim 1 sets forth that the attachment component comprises at least one location emitter, this does not represent sufficient structure for accomplishing the claimed function of “attach[ing] to a hand-held medical device.” 
        
        4 Note that where further limited in claim 7, the attachment component does not invoke 112(f) because it is modified by sufficient structure in the form of a sheath which performs the associated function.
        5 Paragraphs numbered herein as from applicant’s pre-grant publication, US 2019/0090779.